Citation Nr: 1827538	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  1-08 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher evaluation for postoperative fusion of the left ankle with shortening rated 20 percent prior to July 26, 2010; and 30 percent from July 26, 2010 to November 17, 2015.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1952 to January 1973.  He died in December 2017.  In February 2018, the Veteran's son was determined to be a proper substitute by the AOJ.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which awarded a temporary 100 percent evaluation for the left ankle effective January 19, 2009; and a 20 percent evaluation from April 1, 2009.
 
During the pendency of the appeal, the AOJ assigned temporary total (100 percent) ratings for convalescence following left ankle surgeries from January 19, 2009 through March 31, 2009, from January 10, 2011 through April 30, 2011, and from August 28, 2012 through November 30, 2012.  See 38 C.F.R. § 4.30 (2017).  An increased schedular rating is not for consideration during these periods.

A November 2010 rating decision awarded a 30 percent rating for postoperative fusion of the left ankle with shortening effective July 26, 2010.  As that award constituted only a partial grant of the benefits sought the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A November 2016 rating decision awarded a 40 percent rating for postoperative fusion of the left ankle with shortening, the maximum schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017), effective November 18, 2015.  Pursuant to the amputation rule, the Veteran's left ankle disability rating may not exceed a 40 percent rating.  As such, consideration of a rating higher than 40 percent for postoperative fusion of the left ankle with shortening from November 18, 2015 is not warranted. 

The appeal was remanded in July 2015 for further development, for which there has been substantial compliance.


FINDINGS OF FACT

1.  Prior to July 26, 2010, the Veteran's postoperative fusion of the left ankle with shortening was not manifested by ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees.

2.  From July 26, 2010 to November 17, 2015 the Veteran's postoperative fusion of the left ankle with shortening was not manifested by ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

3.  The Veteran failed to complete a VA Form 21-8940 and the evidence is insufficient to establish that he was unemployable as a result of service-connected disabilities during the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to July 26, 2010; and in excess of 30 percent from July 26, 2010 to November 17, 2015 for postoperative fusion of the left ankle with shortening not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5010-5270 (2017).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Rating for Postoperative Fusion of the Left Ankle with Shortening

The appellant contends that the Veteran's service-connected postoperative fusion of the left ankle with shortening warrants higher ratings.  This disability is currently rated at 20 percent prior to July 26, 2010; and 30 percent from July 26, 2010 to November 17, 2015 under 38 C.F.R. § 4.71, DCs 5010-5270.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating. If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees, a 30 percent rating is warranted. If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted. 38 C.F.R. § 4.71a.

With the foot at a 90 degree angle to the ankle as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from zero degrees to 20 degrees of dorsiflexion and from zero degrees to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2017).

A. Period Prior to July 26, 2010

Private treatment records document the Veteran's numerous left ankle procedures and treatment.  In December 2007, December 2008, April 2009 and September 2009, the Veteran's ankle range of motion was described as "nonexistent," by his private physician, due to previous fusion surgeries.  However, the Veteran's private treatment records do not specify at what position the Veteran's joint was ankylosed.   

At a May 2009 VA examination, the Veteran's ankle was noted to exhibit "-14" degrees of dorsiflexion, and 14 degrees of plantar flexion "because of the fixed fused joint."  The examiner also reported that "there was no motion in the ankle" and that no "repetitive use was able to be performed."  The Veteran's left lower extremity was measured to be .75 inches shorter than his right lower extremity.  The examiner noted that the Veteran reported that his fused ankle forced him to go up and down stairs sideways.

Based on the evidence, the Board finds that higher rating is not warranted for this period. 

During the period prior to July 26, 2010 ample private treatment records indicate that the Veteran's left ankle was effectively ankylosed and exhibited no range of motion.  The pertinent question for the Board is what position in the range of motion the joint was ankylosed during that period.  The aforementioned private treatment records do not specify the position of ankylosis.  The May 2009 VA examiner described the position as "-14" degrees of dorsiflexion, or 14 degrees of plantar flexion.  This evidence reflects that the joint was ankylosed at 14 degrees of plantar flexion.  Such evidence warrants a finding that the Veteran's left ankle was ankylosed in plantar flexion less than 30 degrees, and warrants a 20 percent rating. 

The Board acknowledges that the record reveals complaints of ankle pain and some functional impairment.  However, because this disability is already evaluated at the highest rating for limitation of motion, further analysis of functional impairment under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is foreclosed.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The evidence therefore preponderates against finding that the Veteran's postoperative fusion of the left ankle with shortening was manifested by ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees prior to July 26, 2010.  Therefore, a higher rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

B. Period from July 26, 2010 to November 17, 2015

In September 2010, a VA examiner reported that the left ankle was "fused with very little movement."  Dorsiflexion was reported as zero degrees, and plantar flexion was from zero to six degrees.  The disability was reported to cause modest difficulty in performing the activities of daily life, and prevented the Veteran from standing for long periods of time and ambulating more than short distances. 

On examination in July 2012, the Veteran's ankle was reported to exhibit plantar and dorsiflexion to zero degrees each.  The disability was reported to cause difficulty walking on an incline, difficulty walking distances of over a block, and difficulty driving.  The Veteran reported that he had to walk upstairs sideways, could not stand for long periods, and could not squat.

In November 2015, a VA examiner reported the Veteran's ankle to be "fused at 95 degrees" and separately stated that the ankle was in dorsiflexion at 90 degrees. This was indicated to be a "good weight-bearing position."  The disability was reported to cause fatigue and lack of endurance with ambulation, with pain and tenderness at times, and to cause an antalgic gait. 

From July 26, 2010 to November 17, 2015, a rating higher than 30 percent is not warranted.  

The medical evidence indicates that the Veteran's left ankle was ankylosed at approximately zero degrees throughout this period.  It was not until the November 2015 VA examination that fusion of ankle at 95 degrees was confirmed, and a 40 percent rating has already been assigned for that period.  That examiner also described such joint position as a "good weight-bearing position."  There is no competent evidence of record to suggest that the ankle was ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees prior to this time.  Additionally, no competent evidence of record indicates that the Veteran's left ankle disability was manifested by abduction, adduction, inversion or eversion deformity during this period.

The Board again notes that the left ankle disability has generally been reported to produce early fatigue during ambulation and standing, difficulty climbing steps, and pain while driving, but reiterates that the DeLuca criteria are inapplicable in the present case.  See Johnston, 10 Vet. App. at 85. Nonetheless, such functional impairment does not more nearly approximate ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

The evidence of record thus preponderates against finding that the Veteran's left ankle was ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity from July 26, 2010 through November 17, 2015. Therefore, the claim for a higher rating must be denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

II. TDIU

The issue of entitlement to TDIU was remanded by the Board in July 2105 with instructions for the AOJ to provide the Veteran with a formal application for his TDIU claim and notice of the information and evidence needed to substantiate the claim.  The Board also instructed that following adjudication of the issue of entitlement to service connection for a neurological disorder secondary to the service-connected postoperative fusion of the left ankle with shortening and left ankle surgery residual scar -the AOJ was to adjudicate TDIU.  

The AOJ substantially complied with the remand directives.  

The Veteran was sent a letter on August 10, 2015, requesting he provide treatment records for his service-connected disabilities.  He was also requested to complete and return a release of authorization in order for pertinent treatment records from University of Kansas Medical Center and Dickson-Diveley.  There was no response received.  

The August 2015 letter also informed the Veteran of the evidence required to support a claim for TDIU, and requested that he complete and return VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Individual Unemployability, in order to provide information about his employment history.  No response was received from the Veteran, to include VA Form 21-8940, prior to his death on December 1, 2017.  The appellant has not otherwise provided a completed VA Form 21-8940 on the Veteran's behalf.

A substantially complete VA Form 21-8940 is required to establish entitlement to TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b.  Under the VA Adjudication Manual, when VA Form 21-8940 has not been submitted, the issue of TDIU, whether expressly or reasonably raised, will be denied.  

While failure to complete the form is not fatal to a TDIU claim in and of itself, the failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to properly address a claim for TDIU.  The Veteran's failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from his prior employers as to his reason for leaving employment and without sufficient evidence to assess his employment status for the appeal period.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193(1991).  

Because of the lack of cooperation with VA's attempts to develop the claim for TDIU that was raised by the record, the Board cannot adequately adjudicate the claim.  Accordingly, due to lack of cooperation, any failure of the AOJ to adjudicate the TDIU claim following adjudication of the service connection claim for a neurological disorder secondary to the service-connected postoperative fusion of the left ankle with shortening and left ankle surgery residual scar was harmless error.  Thus, the claim for TDIU is denied.  See Wood, 1 Vet. App. at 193.

ORDER

A higher evaluation for postoperative fusion of the left ankle with shortening rated 20 percent prior to July 26, 2010; and 30 percent from July 26, 2010 to November 17, 2015, is denied.

A TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


